Citation Nr: 0318563	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-06 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently assigned a 70 percent evaluation.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from March 1970 to October 
1971. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from May and June 2001 rating decisions by 
the Houston, Texas, Regional Office (RO), which ultimately 
increased an evaluation for post-traumatic stress disorder 
from 50 percent to 70 percent, effective April 17, 2001.  The 
New Orleans RO now has jurisdiction of the case.

Although the issue of entitlement to a total rating based 
upon individual unemployability has been raised by appellant, 
since that issue has not been developed by the RO, it is 
referred to the RO for appropriate action.  Kellar v. Brown, 
6 Vet. App. 157 (1994).


REMAND

Initial review of the evidentiary record indicates that after 
a December 2001 Statement of the Case was issued and the RO 
certified the appeal in November 2002, the RO sent appellant 
and his representative a December 2002 letter, informing them 
that they could send the Board additional evidence concerning 
the appeal within 90 days from date of letter (otherwise 
Board approval to accept the additional evidence would be 
required).  In late December 2002, the RO received clinical 
records and associated documents from the Social Security 
Administration (SSA), which apparently the RO submitted to 
the Board in January 2003.  In January 2003, additional, 
relevant private and VA medical records were received by the 
Board (apparently submitted at least in part by appellant), 
without waiver of initial originating agency jurisdiction.  A 
Supplemental Statement of the Case has not been prepared with 
respect to any of the additional evidence received.

Although under 38 C.F.R. § 19.9(a)(2) (2002), the Board could 
consider additional evidence without having to either remand 
the case to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled American Veterans v. 
Secretary of Veterans Affairs invalidated a portion of the 
Board's development regulations, specifically 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Due to 
procedural due process concerns, the appellate issue requires 
appropriate procedural development by the RO, including 
readjudication by the RO that considers said additional 
evidence received by the Board; and the issuance of an 
appropriate Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following:

The RO should review any additional 
evidence submitted since the 
December 2001 Statement of the Case 
was issued and readjudicate the 
issue of entitlement to an increased 
rating in excess of 70 percent for 
post-traumatic stress disorder.  
When the aforementioned development 
has been accomplished, to the extent 
the benefit sought is not granted, a 
supplemental statement of the case 
should be provided, and the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  
No action is required of the 
appellant until he is notified.  The 
Board intimates no outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




